                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        DANITA ERICKSON,                                       CASE NO. C18-1029-JCC
10                               Plaintiff,                      ORDER
11                          v.

12        BIOGEN, INC.,

13                               Defendant.
14

15           The parties hereby stipulate to the following provisions regarding the discovery of

16   electronically stored information (“ESI”) in this matter:

17   A.        General Principles

18   1.      An attorney’s zealous representation of a client is not compromised by conducting

19   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

20   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

21   contributes to the risk of sanctions.

22   2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in

23   each case when formulating a discovery plan. To further the application of the proportionality

24   standard in discovery, requests for production of ESI and related responses should be reasonably

25   targeted, clear, and as specific as possible.

26


     ORDER
     C18-1029-JCC
     PAGE - 1
 1   B.         ESI Disclosures

 2          By November 13, 2018, each party shall disclose:

 3   1.     Custodians. The six custodians most likely to have discoverable ESI in their possession,
 4   custody or control. The custodians shall be identified by name, title, connection to the instant
 5   litigation, and the type of the information under his/her control.
 6   2.     Databases. A list of databases used to submit, track, review, and/or approve employee
 7   travel expenses.
 8   3.     Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
 9   servers, etc.), if any, likely to contain discoverable ESI.
10   4.     Third-Party Data Sources.        A list of third-party data sources, if any, likely to
11   contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage,
12   social media accounts, etc.) and, for each such source, the extent to which a party is (or is not)
13   able to preserve information stored in the third-party data source.
14   5.     Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
15   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify
16   the data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P.
17   26(b)(2)(B).
18   C.         Preservation of ESI
19          The parties acknowledge that they have a common law obligation to take reasonable and
20   proportional steps to preserve discoverable information in the party’s possession, custody or
21   control. Federal Rule of Civil Procedure 37(e) will govern any alleged failure to preserve
22   electronically stored information. With respect to preservation of ESI, the parties agree as
23   follows:
24   1.     Absent a showing of good cause by the requesting party, the parties shall not be
25   required to modify the procedures used by them in the ordinary course of business to back-up
26   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their


     ORDER
     C18-1029-JCC
     PAGE - 2
 1   possession, custody or control.

 2   2.     All parties shall supplement their disclosures in accordance with Rule 26(e) with
 3   discoverable ESI responsive to a particular discovery request or mandatory disclosure where that
 4   data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-
 5   (2) below).
 6   3.     Absent a showing of good cause by the requesting party, the following categories of
 7   ESI need not be preserved:
 8          a.       Deleted, slack, fragmented, or other data only accessible by forensics.

 9          b.       Random access memory (RAM), temporary files, or other ephemeral data
                     that are difficult to preserve without disabling the operating system.
10          c.       On-line access data such as temporary internet files, history, cache, cookies,
                     and the like.
11
            d.       Data in metadata fields that are frequently updated automatically, such as last-
12                   opened dates (see also Section (E)(5)).
13          e.       Back-up data that are substantially duplicative of data that are more accessible
                     elsewhere.
14
            f.       Server, system or network logs.
15          g.       Data remaining from systems no longer in use that is unintelligible on the
                     systems in use.
16
            h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or from
17                   mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices),
                     provided that a copy of all such electronic data is routinely saved elsewhere
18
                     (such as on a server, laptop, desktop computer, or “cloud” storage).
19   D.          Privilege
20   1.     With respect to privileged communications between the parties and their litigation counsel
21   (between Plaintiff and Gordon Thomas Honeywell; and between Defendant and Jackson Lewis or
22   any previous outside law firms advising in this matter after March 20, 2018), the parties are not
23   required to include any such information in privilege logs.
24   2.     Activities undertaken in compliance with the duty to preserve information are protected
25
     from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
26
     3.     Information produced in discovery that is protected as privileged or work product shall

     ORDER
     C18-1029-JCC
     PAGE - 3
 1   be immediately returned to the producing party, and its production shall not constitute a waiver

 2   of such protection, if: (i) such information appears on its face to have been inadvertently produced

 3   or (ii) the producing party provides notice within 15 days of discovery by the producing party of

 4   the inadvertent production. Federal Rule of Evidence 502(a) will govern any inadvertently

 5   produced privileged materials.

 6   E.           ESI Discovery Procedures

 7           1.        On-site inspection of electronic media. Such an inspection shall not be permitted

 8   absent a demonstration by the requesting party of specific need and good cause or by agreement
 9   of the parties.
10           2.        Search methodology. The parties shall timely attempt to reach agreement on
11   appropriate search terms, or an appropriate computer- or technology-aided methodology, before
12   any such effort is undertaken. The parties shall continue to cooperate in revising the
13   appropriateness of the search terms or computer- or technology-aided methodology.
14           In the absence of agreement on appropriate search terms, or an appropriate computer- or
15   technology-aided methodology, the following procedures shall apply:
16                     a.     A producing party shall disclose the search terms or queries, if any, and
17   methodology that it proposes to use to locate ESI likely to contain discoverable information. The
18   parties shall meet and confer to attempt to reach an agreement on the producing party’s search
19   terms and/or other methodology.
20                     b.     If search terms or queries are used to locate ESI likely to contain
21   discoverable information, a requesting party is entitled to no more than 5 additional terms or
22   queries to be used in connection with further electronic searches absent a showing of good cause
23   or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the
24   requesting party within 14 days of receipt of the producing party’s production.
25                     c.     Focused terms and queries should be employed; broad terms or queries,
26   such as product and company names, and Plaintiff’s name, generally should be avoided.


     ORDER
     C18-1029-JCC
     PAGE - 4
 1   Absent a showing of good cause, each search term or query returning more than 250 megabytes

 2   of data are presumed to be overbroad, excluding Microsoft PowerPoint files, image and audio

 3   files, and similarly large file types.

 4                  d.      The producing party shall search both non-custodial data sources and ESI

 5   maintained by the custodians identified above.

 6          3.      Format. The parties agree that ESI will be produced to the requesting party with

 7   searchable text, in either native or searchable PDF format. Unless otherwise agreed to by the

 8   parties, files that are not easily converted to image format, such as spreadsheet, database and
 9   drawing files, should be produced in native format.
10          4.      De-duplication.      The parties may de-duplicate their ESI production across
11   custodial and non-custodial data sources after disclosure to the requesting party.
12          5.      Metadata fields. If the requesting party seeks metadata, the parties agree that only
13   the following metadata fields need be produced: document type; custodian and duplicate
14   custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file
15   path; date and time created, sent, modified and/or received; and hash value. Biogen asserts that
16   the original file path for any given electronic file is often inconsistent or blank depending of the
17   source system the data was preserved/collected from.
18          //
19          //
20          //
21          //
22          //
23          //
24          //
25          //
26          //

     ORDER
     C18-1029-JCC
     PAGE - 5
 1           DATED this 22nd day of October, 2018.
 2

 3
                                              GORDON THOMAS HONEYWELL LLP
 4
                                              By: /s/ Stephanie Bloomfield
 5                                            Stephanie Bloomfield, WSBA No. 24251
                                              sbloomfield@gth-law.com
 6

 7                                            By: /s/ James W. Beck
                                              James W. Beck, WSBA No. 34208
 8                                            jbeck@gth-law.com
 9                                            Attorneys for Plaintiff

10                                            JACKSON LEWIS P.C.
11                                            By:    s/ Michael Griffin
12
                                                     michael.griffin@jacksonlewis.com
13
                                              By:    s/ Daniel Crowner
14                                                   Daniel Crowner, WSBA #37136
                                                     daniel.crowner@jacksonlewis.com
15

16                                            Attorneys for Defendant

17
            //
18
            //
19
            //
20
            //
21
            //
22
            //
23
            //
24
            //
25
            //
26
            //

     ORDER
     C18-1029-JCC
     PAGE - 6
                                             ORDER
 1

 2          PURSUANT TO AGREEMENT OF THE PARTIES, IT IS SO ORDERED
 3
            DATED this 23rd day of October 2018.
 4




                                                   A
 5

 6

 7
                                                   John C. Coughenour
 8
                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1029-JCC
     PAGE - 7
